Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 12, 2018

The Court of Appeals hereby passes the following order:

A19D0209. DANIEL ERIC COBBLE v. STANLEY WILLIAMS, WARDEN.

      Daniel Eric Cobble filed this application for discretionary appeal from the
superior court’s order denying emergency relief in this habeas corpus matter. The
Supreme Court, however, has appellate jurisdiction over all cases involving habeas
corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This application is
therefore TRANSFERRED to the Supreme Court for disposition.1

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/12/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
       This application for discretionary appeal is duplicative of the application
Cobble filed on October 22, 2018. See Case No. A19D0152, transferred Nov. 15,
2018.